 In the Matter ofSEMET-SOLVAY COMPANYandDISTRIOT 50, UNITEDMINE WORKERS OF AMERICACaseNo. R-4707.-Decided January05,1943Jurisdiction: -coke and coke by-products manufacturing industry.Investigation and Certification of Representatives:existence of question: stip-ulation as to ; renewal agreement containing no reference to 60-day defeasanceclause in original contract held to have renewed such clause and thus con-stituted no bar to' a present determination of representatives ; election necessary.Unit Appropriate for Collective Bargaining:all hourly rated production andmaintenance employees at one plant of company, including shipping and receiv-ing employees and watchmen, but excluding supervisory and clerical employees ;stipulation as to.Mr. Rockwell T. Gust,of Detroit, Mich., for the Company.Mr. James M. Scanlon,of Detroit, Mich', for the U. M. W. A.Mr. Thomas J. Brown,of Detroit, Mich., for the Association.Mr. Seymour J. Spelman,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE'Upon petition duly filed by District 50, United Mine Workers ofAmerica, herein called the U. M. W. A., alleging that a question affect-ing commerce had arisen concerning the representation of employeesof Semet-Solvay Company, Detroit, Michigan, herein called the Com-pany, the National Labor Relations Board provided for an appropriatehearing upon due notice before Max Rotenberg, Trial Examiner: Saidhearing was held at Detroit, Michigan, on December 29, 1942.TheCompany, the U. M. W. A., and Detroit Coke Oven Employees Association, herein called the Association, appeared, participated, andwere afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at'the hearing are free from preju-dicial error and are hereby affirmed.Upon the entire record in the case, the Board makes the following :47 N. L. R. B., No 3,17 18DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYSemet-Solvay Company, a New ,York 'corporation, is engaged inthe manufacture of coke and coke byproducts at various plants. locatedin New York, Alabama, and Michigan. Only the Company's plant atDetroit,Michigan, is involved in this proceeding.During the 11months next preceding December 29, 1942, the Company purchasedapproximately 500,000 tons of coal for use at its Detroit plant, all ofing the same period, the Company produced more than 500,000 tonsof coke, more than 30 percent of which was shipped to places outsidethe State of Michigan.The Company concedes that- it is engaged incommerce within the meaning of the National Labor Relations Act.H. THE ORGANIZATIONS INVOLVEDDistrict. 50, United Mine Workers of America is a labororganizationadmitting to membership, employees of the Company.Detroit Coke Oven Employees Associationis a labor organizationadmitting to membership employees of the Company. -III.THE QUESTION-CONCERNING REPRESENTATIONThe parties stipulated that the U. M. W. A.,-prior to the filing of thepetition herein, requested recognition as exclusive bargaining agentfor the production and maintenance employees at the Company's plantin Detroit, Michigan,, and that' the Company refused to grant saidrecognition.-The Association contends that its present contract 'with the Com-pany, covering the same employees now sought to be-represented bythe U. M. W. A., operates as a bar to this proceeding.On May 19,1941, the Company and the Association entered into a collective bar-gaining agreement covering production and maintenance employeesand providing for a 1-year term, subject to defeasance at any time 'on60 days' notice by either party..On March 11, 1942, 2 months priorto the expiration date of the May 19, 1941, contract, the parties exe-cuted an "Amendment to and Extension of Collective BargainingAgreement," providing for extension of the May 1941 agreement toMay 1943, with amendments relating to wages and grievance proce-dure.In renewing the 1941 contract, except as amended, the exten-sion agreement contained no reference to the clause providing fortermination at any time on 60 days' notice.Thus, the present agree-ment, although providing for a basic 1-year period, renewed saidclause and is defeasible at any time on 60 days' notice.We, there- SEMET-SOLVAY COMPANY19fore, find,that the contract constitutes no bar to a present determina=tion of representatives '.1A statement ,of the Regional Director, introduced in evidence atthe hearing, indicates that the U. M. W. A. represents a substantialnumber of employees in the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c)'and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITWe find, in accordance with a stipulation of the parties, that' allhourly rated production and maintenance employees at the Company'splant in Detroit, Michigan, including shipping ^ and receiving em-ployees, and watchmen, but excluding supervisory- and clerical em-ployees, constitute a unit appropriate for the purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.3V. TIIE DETERMINATION OF REPRESENTATIVESThe U. M. W. A. suggests that only employees who have had atleast 30 days service with the Company should be eligible -to vote.However, since no evidence in support of this suggestion was offered,we see no reason for imposing this limitation on eligibility.Accord-ingly,we shall direct that the question concerning representationwhich has arisen be resolved by an election by secret ballot among theemployees'in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,grid pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain represent-atives for the purposes of collective bargaining with Semet-SolvayCompany, Detroit; Michigan, an election by secret ballot shall be con-3SeeMatter of Guistina Brothers Lumber CompanyandInternationalWoodworlcers ofAmerica,LocalUnion No 5-246, CIO,41 N. L R. B. 12432 The Regional Director stated that the U M. W. A submitted 167 membership cards,all bearing apparently'genuine signatures or handprinted names ; of these,149 bore thenames of persons listed on the Company's pay roll of December 24, 1942, which pay rolllists 243 employees in the unit hereinafter found appropriate;several cards submittedwere duplicates.ISThis unit is substantially the same as that provided for in the contract with theAssociation. 20 -DECISIONS OF NATIONAL LABOR - RELATIONS BOARDducted as- early as possible, but not later' than' thirty (30) days fromthe date of this Direction of Election, under the direction 'and super-vision of the Regional Director for the Seventh Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 10, of said Rules and Regulations, among theemployees in the unit found appropriate in Section IV, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction, including employees-who did not work duringsaid pay-roll period because they were ill or on vacation or tempo-rarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, butexcluding any who have ^ since quit or been discharged for cause, todetermine whether they desire to be represented by District 50,United Mine Workers of America, or by Detroit Coke Oven Em-ployees Association, for the purposes of collective bargaining, or byneither.-